852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronnie Andrew MABRY, Petitioner-Appellant,v.Raymond M. MUNCY;  Attorney General of the State ofVirginia, Respondents- Appellees.
No. 88-7536.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 11, 1988.Decided:  July 21, 1988.

Ronnie Andrew Mabry, appellant pro se.
Robert Homer Anderson, III (Office of the Attorney General of Virginia), for appellees.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.*   Because the dispositive issues recently have been decided authoritatively, we deny a certificate of probable cause to appeal, dispense with oral argument, and dismiss the appeal.  Mabry v. Muncy, C/A No. 87-1-L (W.D.Va. Jan. 19, 1988).


2
DISMISSED.



*
 While we agree with the district court that appellant has not satisfied the test of Blockburger v. United States, 284 U.S. 299 (1932), we note in addition he has failed to establish that the evidence required for a conviction in the first prosecution would support a conviction in the second prosecution.   See Brown v. Ohio, 432 U.S. 161, 166-67 n. 6 (1977).  Review under both tests is necessary in a double jeopardy challenge to successive prosecutions.  Id